Citation Nr: 0807399	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an initial compensable evaluation for 
gastritis.  

3.  Entitlement to service connection for a disorder 
manifested by neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 2003 until March 
2005.  His DD Form 214 indicates 7 months and 11 days of 
prior active service.  Additionally, he had prior service in 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The April 2006 rating decision that is the subject of the 
instant appeal also granted service connection for residuals 
of external hemorrhoids.  A noncompensable evaluation was 
assigned, effective June 3, 2005.  In an April 2006 
communication, the veteran clearly expressed his disagreement 
with the rating percentage assigned for hemorrhoids.  

A statement of the case was never issued in response to the 
April 2006 notice of disagreement with the RO's initial 
noncompensable rating assignment for hemorrhoids. However, a 
subsequent August 2006 rating action increased the veteran's 
disability rating for hemorrhoids to 20 percent, effective 
June 3, 2005.  This represents the maximum benefit available 
for hemorrhoids, and thus constitutes a complete grant of the 
benefit sought on appeal for that issue.  

The veteran provided testimony at a December 2007 
videoconference hearing before the undersigned.  A transcript 
of the hearing is of record.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran has 
been taking continuous medication to control his 
hypertension; objectively, his diastolic pressure was 
predominantly less than 100 and his systolic pressure was 
predominantly less than 160

2.  The veteran's gastritis has been productive of subjective 
complaints of occasional vomiting and constant epigastric 
burning; objectively, the evidence shows only occasional 
treatment for abdominal pain.

3.  The veteran's service medical records do not show any 
complaints or treatment for a neck disorder; a private 
treatment record during active service shows a lone finding 
of cervical strain.

4.  The post-service treatment records show subjective 
complaints of neck pain but contain no actual diagnosis of a 
neck disorder; underlying cervical spine pathology is not 
shown.

5.  The evidence of record does not include any competent 
opinion relating any current neck symptomatology to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code (DC) 7101 (2007).

2.  The criteria for entitlement to an initial compensable 
evaluation for gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, DC 7346 (2007).

3.  A disorder manifested by neck pain was not incurred in or 
aggravated by active service; a current neck disorder is not 
shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's initial disability ratings in the present case 
are effective June 3, 2005.  However, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history.  
Therefore, the Board will consider VA clinical records dated 
prior to June 2005 to the extent that they are found to shed 
additional light on the veteran's disability picture as it 
relates to the rating period on appeal. 

A.  Hypertension

The veteran is claiming entitlement to an increased rating 
for hypertension.  Throughout the rating period on appeal, he 
is assigned a noncompensable evaluation pursuant to DC 7101.  
Under that code section, a 10 percent rating is warranted 
where the evidence indicates diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

Note (1) to DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.   

In the present case, the evidence reflects that the veteran 
requires continuous medication to control his hypertension.  
Indeed, he reported such at his December 2007 videoconference 
hearing before the undersigned.  Moreover, the February 2006 
VA examination notes that he was taking 50 mg of atenolol per 
day for "heart and blood pressure."

While continuous medication is required for the veteran's 
hypertension in the present case, assignment of a 10 percent 
rating is not appropriate here, because the record does not 
demonstrate that his diastolic pressure is predominantly 100 
or higher.  

The evidence of record reveals a blood pressure reading of 
183/110 in August 2003.  
Moreover, one blood pressure reading taken at the veteran's 
February 2006 VA examination was 142/106.  However, the 
overwhelming majority of blood pressure findings indicate a 
diastolic pressure of less than 100.  For example, the 
remaining 
blood pressure readings upon VA examination in February 2006 
were 158/88 and 168/93.  VA outpatient treatment records 
dated in 2005 and 2006 show diastolic pressure of no higher 
than 95.  Private treatment records show a diastolic pressure 
of no higher than 90.  

The competent evidence of record also fails to show systolic 
blood pressure predominantly above 160.  Again, a VA 
outpatient record dated in August 2003 showed a blood 
pressure reading of 183/110.  However, the remainder of blood 
pressure readings in the treatment notes show systolic 
pressure of no higher than 158.  Therefore, the criteria for 
a 10 percent evaluation under DC 7101 have not been 
satisfied.  There are no other relevant diagnostic codes for 
consideration with respect to the veteran's hypertension 
claim.  

In conclusion, there is no basis for assignment of a 
compensable evaluation for hypertension for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Gastritis

The veteran is claiming entitlement to an increased rating 
for gastritis.  Throughout the rating period on appeal, his 
gastritis has been rated by analogy under DC 7346, with a 
noncompensable evaluation in effect.  Under DC 7346, a 10 
percent evaluation applies where the evidence shows two or 
more of the symptoms associated with a 30 percent rating, of 
less severity.  

The symptoms associated with a 30 percent rating include 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

In the present case, private treatment records dated in 
February 2005 and May 2005 reflect complaints of abdominal 
pain.  The latter record also noted complaints of diarrhea 
over two days.  However, upon VA examination in February 
2006, the veteran explained that his gastrointestinal 
symptoms had markedly improved when he began taking Zantac.  

At the examination, he denied any pyrosis, reflux, epigastric 
pain, chest pain, dysphagia, weight loss, anemia, 
hematemesis, or melena.  Objectively, the abdomen was soft 
and nontender, without masses.  No subsequent treatment 
records reveal complaints or findings referable to gastritis.  

The Board finds no support for assignment of a compensable 
evaluation for gastritis.  Indeed, the evidence does not 
reflect recurrent epigastric distress.  Rather, the record 
shows two incidents of abdominal complaint in February 2005 
and May 2005, followed by a July 2005 VA clinical record 
showed that there were no masses or tenderness of the 
abdomen.  

Additionally, a VA examination in February 2006 was 
essentially normal, and subsequent treatment reports did not 
reflect gastrointestinal complaints.  None of the objective 
evidence reveals dysphagia, pyrosis, or regurgitation.  Left 
arm pain was noted in an October 1999 private hospitalization 
report, but such was related to acute coronary syndrome 
rather than to gastritis.  

In determining that a compensable evaluation is not 
warranted, the Board acknowledges the veteran's December 2007 
videoconference hearing testimony.  At that time, he stated 
that he experienced a constant burning sensation in his 
stomach.  He also stated that he sometimes vomited.  He 
additionally endorsed symptoms including arm pain, weight 
loss, and epigastric pain with eating.  He reported that he 
took medication daily which helped control his stomach 
symptoms.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, his report of gastrointestinal symptomatology at 
his December 2007 hearing must be considered in evaluating 
the claim.  

However, while Board does not question the veteran's 
sincerity in reporting his symptoms, it is noted that the 
objective medical evidence shows only occasional complaints 
of abdominal pain, with the veteran reporting improvement in 
his symptoms at his February 2006 VA examination.  The 
February 2006 VA examination, and an earlier July 2005 VA 
clinical record, both showed normal findings.  

Again, the veteran denied any pyrosis, reflux, epigastric 
pain, chest pain, dysphagia, weight loss, anemia, 
hematemesis, or melena at his February 2006 VA examination.  
The Board finds that this objective evidence, spanning the 
majority of the rating period on appeal, holds greater 
probative weight than the veteran's hearing testimony 
provided on one occasion in December 2007.  

In conclusion, the criteria for a compensable evaluation for 
gastritis have not been satisfied for any portion of the 
rating period on appeal. As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Further, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II.  Service Connection 

The veteran is claiming entitlement to service connection for 
a neck disorder.  He indicated in his April 2006 notice of 
disagreement that his neck pain began when he was required to 
wear a helmet during training in Texas.

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, the service medical records do not show 
any complaints or treatment for a neck disorder.  However, a 
private treatment record dated in October 2004, during the 
veteran's active service, contained an assessment of cervical 
strain.  

The veteran was separated from service in 2004 following a 
Physical Evaluation Board which found coronary artery 
disease.  There was no traditional separation examination.  
Again, the in-service military treatment records did not show 
any treatment related to the neck.  In fact, at his December 
2007 videoconference hearing before the undersigned, he 
stated that although his neck symptoms began in 2004, he was 
not treated for a neck disorder during service.  

Following service, VA outpatient treatment records dated in 
July 2005 and August 2005 reflect complaints of neck pain.  A 
VA examination in February 2006 also showed complaints of 
neck pain.  At that time, the veteran denied any history of 
injury or sprain to the neck while in active service.  

The examination report also referenced x-rays taken in August 
2005, which showed a normal cervical spine.  Objectively, the 
examiner found the evidence insufficient to render a 
diagnosis of a neck disability.  A subsequent private 
treatment record in September 2006 revealed an impression of 
cervical spine pain.  

Based on the foregoing, the evidence does not support a grant 
of service connection.  Specifically, although the record 
reveals a finding of cervical strain in October 2004, during 
the time of the veteran's active service, the absence of any 
additional complaints or treatment during active service lead 
to the conclusion that the October 2004 finding represented 
an acute and transitory condition that resolved without 
residuals prior to the veteran's discharge from active 
service.  

Indeed, the post-service evidence does not demonstrate a 
current diagnosis of a neck disorder.  While neck pain was 
noted in VA outpatient records dated in 2005, and again in a 
private treatment report dated in September 2006, pain alone 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, a VA examiner, after an objective evaluation of the 
veteran and following a review of the record, could not 
render any specific diagnosis of the cervical spine.  Without 
such a diagnosis, the claim must fail.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the veteran's December 2007 
videoconference hearing testimony, in which he reported that 
a medical professional causally related his neck complaints 
to active service.  However, no such competent opinion is 
actually of record.  Without such opinion coming directly 
from a medical professional, the veteran's testimony is not 
probative.  

Indeed, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, as previously 
discussed, the record contains no evidence of a current 
disability, without which an opinion of etiology would serve 
no meaningful purpose.  

The veteran himself believes that he has a current neck 
disorder that causally relates to his active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, there is no basis for a grant of service connection 
for a neck disorder.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, with respect to the veteran's increased rating claims, 
he is challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied as to those 
claims.

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in July 2005 that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that he has been adequately informed of the need to 
submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

For the foregoing reasons, adequate notice was provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, his statements in support of his claim are of 
record, including testimony provided at a December 2007 
videoconference hearing before the undersigned.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
 
For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist the veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable evaluation for hypertension is denied.

An initial compensable evaluation for gastritis is denied.

Service connection for a disorder manifested by neck pain is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


